Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims have been recorded.


Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.  It is further noted that only one art was found; Spata US 2017/0144669.  

Drawings
The drawings dated 3/15/2022 have been accepted. 

 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spata US 20170144669.

	
Regarding claim 1, Spata teaches a machine, comprising: 

a frame: (Spata Fig.2B and para 22; platform mounted on a vehicle)

a plurality of ground engaging members associated with the frame, the plurality of ground engaging members configured to move the machine along a ground surface; (Spata Fig.2b tires)

a plurality of ground sensors attached to the frame, the plurality of ground sensors providing ground surface information; and (Spata Fig.2b #201-1 sensor array)

(Spata Fig.2b #210-2 Communications Device) associated with the frame, the electronic controller being programmed and configured to:

 receive the ground surface information from the plurality of ground sensors (Spata para 25; sensor system 210 may include a set of sensor arrays 210-1 and a communication device 210-2.) the ground surface information extending to an area that is below or immediately around the frame; (Spata Fig.2B Senor Array 210-1 pointing down below the frame)

estimate a baseline location of the ground surface relative to the frame of the machine, the baseline location including an acceptable depth tolerance of the ground engaging members relative to the ground surface; (Spata para 51; sensor system 210 may determine the anomaly information [beyond acceptable depth] based on detecting the pothole. In some implementations, sensor system 210 may detect the pothole using a baseline distance [acceptable depth] associated with sensor system 210)

establish a height difference between the baseline location of the ground surface and the frame of the machine; (Spata para 51; sensor array 210-1 of sensor system 210 may be (e.g., automatically, based on user input, etc.) configured with a baseline distance that identifies a (e.g., calibrated) distance from sensor array 210-1 to an intact roadway surface (e.g., a surface of a roadway without a pothole).)

(Spata para 51; sensor system 210 may detect the pothole based on sensing deviations from the baseline distance.  Also para 49; sensor system 210 may determine the anomaly information when (e.g., after, concurrently [continuously as it passes over] with, etc.) sensor system 210 passes over the pothole (e.g., when vehicle 205 drives over the pothole, flies over the pothole, etc.))

 provide a sunk condition indication when the height difference reduces below the acceptable depth tolerance, (Spata para 49; sensor system 210 may determine the anomaly information when sensor system 210 detects the pothole [height difference reduced below the acceptable depth tolerance]) Also (Spata para 53, sensor system 210 may detect a pothole based on comparing the baseline distance to the first distance and the second distance. For example, sensor system 210 may compare the baseline distance and the first distance, and may detect a pothole since there is a drop (e.g., a negative difference) between the baseline distance and the first distance (e.g., 0.30 m−0.35 m=−0.05 m).) 

the sunk condition indication being present when the frame of the machine is closer to the ground surface than the acceptable depth tolerance at more than one location of the frame. (Spata para 50 large pothole; para 56; sensor system 210 may determine the anomaly information [both acceptable depth tolerance; also see para 54-55] based on distances sensed by multiple sensors [more than one location of the frame] of one or more sensor arrays 210-1.)

Regarding claim 2, Spata teaches all of the limitations of claim 1 and further teaches, wherein each of the plurality of ground sensors provides a respective ground signal containing the ground surface information to the electronic controller at a respective location of the frame. (Spata Fig.2B front, center and rear sensor pointing down)

Regarding claim 3, Spata teaches all of the limitations of claim 2 and further teaches, wherein the electronic controller is further configured to compile a surface contour for an area extending below and around the machine to establish a ride height of the machine based on the ground surface information provided to the electronic controller by the plurality of ground sensors. (Spata para 53, sensor system 210 may detect a pothole based on comparing the baseline distance to the first distance and the second distance. sensor system 210 may detect the pothole based on averaging multiple consecutive distances determined in succession, such as 3 distances measured in a 0.03 period of time (e.g., in order to account for erroneous distance measurements that may lead to false detections of potholes).)  It is noted that averaging is to establish a baseline [ride height] based on contour and not potholes.

Regarding claim 6, Spata teaches all of the limitations of claim 1 and further teaches, wherein following provision of the sunk condition indication, the electronic controller is further configured to adjust a control parameter of the machine. (Spata para 99; vehicle 205 being a driverless car, vehicle 205 can automatically adjust navigation based on the information associated with the pothole.)


Claim 15 is rejected using the same rejections as made to claim 1, additional Spata teaches operating the machine to autonomously traverse an area.  
(Spata para 24; Vehicle 205 may include a vehicle, such as an automobile (e.g., a driverless car, a driver controlled car, a bus, a truck, etc.), an airplane (e.g., an unmanned aerial vehicle (UAV), a piloted airplane, a helicopter, etc.), or another type of vehicle on which sensor system 210 may be mounted.) 

Claim 16 is rejected using the same rejections as made to claim 3.
Claim 19 is rejected using the same rejections as made to claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 7, 8-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spata as applied to claim above, and further in view of Mennink US 10,066,346.

Regarding claim 4, Spata teaches all of the limitations of claim 1 but does not explicitly [Spata para 16 and Fig.1A location, depth, length, size, time… ect. It is noted that location and time are also dimensions based on sensors.] teach wherein the ground sensor is a three-dimensional sensor. However Mennink teaches (Mennink Col.5 line 35; The distance sensor can be any type of sensor for measuring a distance such as a sonic tracker or a laser scanner [three-dimensional], or a combination of sensors.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Regarding claim 5, Spata teaches all of the limitations of claim 4 and further teach, wherein the ground sensor is one of a LiDAR (light detection and ranging) sensor, and a stereographic camera. (Spata para 26; sensor 210-1 may include a Light Detection and Ranging (LIDAR) laser system, or other type of laser-based system, a radar-based system, an imaging-based system, or a combination of these and/or other types of systems capable of capturing information relating to a pothole.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Regarding claim 7, Spata teaches all of the limitations of claim 6 and further teach, wherein adjusting a control parameter of the machine in the presence of the sunk condition indication includes at least one of: commanding a downshift of the machine; reducing a speed of the machine, and limiting a turning radius of the machine. (Mennink Col. 3 line 54; The machine control system continuously adjusts to try and match the position [3D coordinate i.e. turning radius] of the finishing part to the surface specification (e.g., surface design) at each location along the surface.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Claim 8 is rejected using the same rejections as made to claim 1 in addition, regarding 
a work implement associated with the frame, the work implement operating to change a shape of the ground surface to a compacted ground surface during operation; (Mennink Col.3 line 45; the finishing part of the machine (i.e., the part of the machine that will modify or create the top of the surface such as a screed, drum, or blade))
And 
compacted ground surface information (Mennink Col.2  line 37; Point cloud information can also include information concerning how a surface must fit [ground surface before compact ground surface information] external references, such as curbs and gutters.) it is noted that the sensor that detect height for ground surface can detect compact ground surface information such as height; This filtering allows certain machines and sensor types to be used to acquire point cloud data[ground surface] and different sensor types to be used during surface construction [compacted ground surface information] and modification. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Regarding claim 9, Spata teaches all of the limitations of claim 1 but does not explicitly teach, wherein one of the plurality of ground sensors is disposed on the frame for measuring the compacted ground surface below the frame, and wherein another one of the plurality of ground sensors is disposed on a side of the machine for measuring the ground surface around the machine. However Mennink teaches (Mennink Fig. 1A, Also Col.9 line 27; may be mounted separately in various locations [Trucks have frames and various location can be a frame] on vehicle 102. Vehicle 102 is shown as a pickup truck but can be any type of vehicle or machine capable of moving, or being moved, over a surface.) Also (Co.9 line 25; the sensors and devices can be located on the front or sides or vehicle 102 as well.) It is further noted that adding additional sensors or changing the location of the sensors is merely a design choice.  Although the area sensed by the sensor changes, the function of the sensors do not change i.e. detecting distance. MPEP 2144.04 Making separable or adjustable. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Regarding claim 10, Spata and Mennink teach all of the limitations of claim 9 and further teach, wherein the electronic controller is further configured to compile a surface contour for the area extending below and around the machine based on the ground surface and the compacted ground surface information provided to the electronic controller by the plurality of ground sensors. Also (Mennink Col.2  line 37; Point cloud information can also include information concerning how a surface must fit [ground surface before compact ground surface information] external references, such as curbs and gutters.) it is noted that the sensor that detect height for ground surface can detect compact ground surface information such as height; This filtering allows certain machines and sensor types to be used to acquire point cloud data[ground surface] and different sensor types to be used during surface construction [compacted ground surface information] and modification. (Co.9 line 25; the sensors and devices can be located on the front or sides or vehicle 102 as well.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Spata in view of Mennink such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of identifying a roadway anomaly.

Claim 11 is rejected using the same rejections as made to claim 4.
Claim 12 is rejected using the same rejections as made to claim 5.
Claim 13 is rejected using the same rejections as made to claim 6.
Claim 14 is rejected using the same rejections as made to claim 7.
Claim 17 is rejected using the same rejections as made to claim 4.
Claim 18 is rejected using the same rejections as made to claim 5.
Claim 20 is rejected using the same rejections as made to claim 7.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HUI CN 107,288,016 and Limura us 10,156,847.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664